Exhibit 10.2

 

SECOND AMENDMENT TO THE

GUESS?, INC.

2004 EQUITY INCENTIVE PLAN

 

WHEREAS, Guess?, Inc. (the “Company”) maintains the Guess?, Inc. 2004 Equity
Incentive Plan, as amended by the First Amendment thereto effective as of May 9,
2006 (the “Plan”);

 

WHEREAS, pursuant to Section 18 of the Plan, the Compensation Committee of the
Board of Directors of the Company may amend the Plan at any time; and

 

WHEREAS, the Company wishes to amend the Plan to revise the definition of the
term “Change in Control” therein;

 

NOW, THEREFORE, the Plan is hereby amended, effective September 28, 2007, as
follows:

 

SECTION 2

 

DEFINITIONS

 

1.                                       The definition of “Change in Control”
in Section 2 is amended in its entirety to read as follows:

 

“‘Change in Control’ of the Company shall be deemed to have occurred:

 

(1) with respect to all Awards granted under the Plan on or after September 28,
2007, when (A) any Person (other than (x) the Company, any Subsidiary of the
Company, any employee benefit plan of the Company or of any Subsidiary of the
Company, or any person or entity organized, appointed or established by the
Company or any Subsidiary of the Company for or pursuant to the terms of any
such plan or (y) Maurice Marciano or Paul Marciano, the members of their
families, their respective estates, spouses, heirs and any trust of which any
one or more of the foregoing are the trustors, the trustees and/or the
beneficiaries, or any other entity controlled by one or more of them
(collectively, such persons, estates, trusts, and entities referred to in this
clause (y) the “Permitted Holders”)), alone or together with its Affiliates and
Associates (collectively, an “Acquiring Person”) shall become the Beneficial
Owner of both (i) thirty-five percent (35%) or more of the then outstanding
shares of Common Stock or the Combined Voting Power of the Company (except
pursuant to an offer for all outstanding shares of Common Stock at a price and
upon such terms and conditions as a majority of the Continuing Directors
determine to be in the best interests of the Company and its shareholders (other
than an Acquiring Person on whose behalf the offer is being made)) and (ii) more
shares of Common Stock or more Combined Voting Power of the Company than are at
such time Beneficially Owned by the Permitted Holders, (B) during any period of
two consecutive years, individuals who at the beginning of such period
constitute the

 

--------------------------------------------------------------------------------


 

Board, and any new director (other than a director who is a representative or
nominee of an Acquiring Person) whose election by the Board or nomination for
election by the Company’s shareholders was approved by a vote of at least a
majority of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved (collectively, the “Continuing Directors”) cease for any
reason to constitute a majority of the Board, (C) the shareholders of the
Company approve a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the Surviving Entity (as defined in Section 16 hereof)
or any Parent of such Surviving Entity) at least 80% of the Combined Voting
Power of the Company, such Surviving Entity or the Parent of such Surviving
Entity outstanding immediately after such merger or consolidation, or (D) the
shareholders of the Company approve a plan of reorganization (other than a
reorganization under the United States Bankruptcy Code) or complete liquidation
of the Company or an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets; provided, however, that a change
in control shall not be deemed to have occurred in the event of (x) a sale or
conveyance in which the Company continues as a holding company of an entity or
entities that conduct all or substantially all of the business or businesses
formerly conducted by the Company or (y) any transaction undertaken for the
purpose of incorporating the Company under the laws of another jurisdiction, if
such transaction does not materially affect the beneficial ownership of the
Company’s capital stock; and

 

(2)                                  with respect to all Awards granted under
the Plan prior to September 28, 2007, when (A) any Person (other than (x) the
Company, any Subsidiary of the Company, any employee benefit plan of the Company
or of any Subsidiary of the Company, or any person or entity organized,
appointed or established by the Company or any Subsidiary of the Company for or
pursuant to the terms of any such plan or (y) Maurice Marciano, Paul Marciano or
Armand Marciano, or any trust established in whole or in part for the benefit of
one or more of them or their family members, or any other entity controlled by
one or more of them), alone or together with its Affiliates and Associates
(collectively, an “Acquiring Person”) shall become the Beneficial Owner of
twenty percent (20%) or more of the then outstanding shares of Common Stock or
the Combined Voting Power of the Company (except pursuant to an offer for all
outstanding shares of Common Stock at a price and upon such terms and conditions
as a majority of the Continuing Directors determine to be in the best interests
of the Company and its shareholders (other than an Acquiring Person on whose
behalf the offer is being made)), (B) during any period of two consecutive
years, individuals who at the beginning of such period constitute the Board, and
any new director (other than a director who is a representative or nominee of an
Acquiring Person) whose election by the Board or nomination for election by the
Company’s shareholders was approved by a vote of at least a majority of the
directors then

 

2

--------------------------------------------------------------------------------


 

still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved
(collectively, the “Continuing Directors”) cease for any reason to constitute a
majority of the Board, (C) the shareholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
Surviving Entity (as defined in Section 16 hereof) or any Parent of such
Surviving Entity) at least 80% of the Combined Voting Power of the Company, such
Surviving Entity or the Parent of such Surviving Entity outstanding immediately
after such merger or consolidation, or (D) the shareholders of the Company
approve a plan of reorganization (other than a reorganization under the United
States Bankruptcy Code) or complete liquidation of the Company or an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets; provided, however, that a change in control shall not be
deemed to have occurred in the event of (x) a sale or conveyance in which the
Company continues as a holding company of an entity or entities that conduct all
or substantially all of the business or businesses formerly conducted by the
Company or (y) any transaction undertaken for the purpose of incorporating the
Company under the laws of another jurisdiction, if such transaction does not
materially affect the beneficial ownership of the Company’s capital stock.”

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this amendment this 28th day of September, 2007.

 

 

GUESS?, INC.

 

 

 

 

 

 

 

BY:

   /s/ Carlos Alberini

 

 

Name:

Carlos Alberini

 

Title:

President and Chief Operating Officer

 

3

--------------------------------------------------------------------------------